Citation Nr: 1432498	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-32 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of heat injury, including consideration as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Elliot A. Silver, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher






INTRODUCTION

The Veteran served on active duty from February 2003 to March 2004, to include service in Southwest Asia.

This case is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This case was before the Board in December 2011 when it was remanded to the agency of original jurisdiction (AOJ) for additional development.

In a September 2012 rating decision, the AOJ granted service connection for a right hip disability.  As this determination constitutes a full grant of the benefits sought as to that claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA include VA treatment records dated from 2009 to 2012.  The VA treatment records were reviewed by the RO.  See September 2012 Supplemental Statement of the Case.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  A diagnosed disability claimed as residuals of heat injury was not present during the period of this claim.

2.  The Veteran has not been shown to be suffering from a chronic heat-related signs or symptoms resulting from an undiagnosed illness.



CONCLUSION OF LAW

Residuals of heat injury were not incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters in December 2007 and February 2008, prior to the initial adjudication of the claim in September 2008, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  Available service treatment records (STRs) and identified, available post-service treatment records (VA, private and Social Security Administration (SSA)) were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

As directed by the December 2011 Board remand, the Veteran was afforded a VA examination in January 2012 to determine the etiology of any current disability, or signs/symptoms of disability, associated with claimed residuals of heat injury.  The examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, there has been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim. 

II.  Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, fatigue, headache and joint pain.  38 C.F.R. § 3.317(b).

Such chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id. at (a)(3). 

A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  Id. at (a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss and menstrual disorders.  Id. at (b). 

Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317. 

Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service, as long as there is proof of such direct causation.  See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein.

Service personnel records show that the Veteran had service in the Southwest Asia theater of operations during the Persian Gulf War.  STRs dated from 2003 to 2004 note no complaints or findings of a heat-related illness or injury.

Records from SSA show that the Veteran was involved in an automobile accident in December 2007.  He was found to be disabled from December 2007, secondary to various disabilities including headaches and nausea.

In a written statement received in January 2008, the Veteran stated:

Another very debilitating thing I suffer from is my sensitivity to weather.  In the summer of 2003 in Iraq, temperatures reached above 150 degrees.  In Tikrit, our thermometers read 151.7.  Other people I've asked said upwards of 157.8.  On these days, there were no missions.  The name of the game was drink water.  On these days, like everyone else, I stayed on my bed and tried to drink water.  I don't know if most of the time I was taking naps or passing out.  All I know is that since those days I have been unable to cool down from hot weather or warm up from cold weather.

In lay statements received in January 2008, the Veteran's wife, mother-in-law and mother stated that the Veteran is unable to go outside in very hot or very cold weather, because it caused nausea, vomiting, sweating and headaches.  

VA and private treatment records dated from 2006 to 2009 note no complaints or findings related to residuals of a heat injury.  Specifically, in December 2007 the Veteran denied any unexplained fevers, chills, muscle cramps, or night sweats.  He complained of headaches but related them to a combat blast incident and current "stress" headaches.

A November 2010 private treatment record notes the Veteran's complaints of suffering from heat intolerance.  He reported that any extreme of heat or cold would incapacitate him and that this began when he developed heat cramps/heat exhaustion while on duty in Iraq.  Physical examination revealed no fever or chills.  Diagnosis was heat cramps.  The Veteran was referred to VA for further examination.

A January 2012 VA examination report notes the Veteran's report of exposure to temperatures of 150 degrees Fahrenheit for several days in a row while in Iraq in 2003.  The Veteran reported that he had to be in quarters.  He denied receiving any specific medical treatment for the heat exposure and was able to continue with his active duty throughout the entire time.  The Veteran claimed that since that time he has had intolerance of warm or hot temperature.  Moreover, even in the winter he has to have the air conditioning on while at home and in the car.  He stated that his muscles cramp up in the heat. 

The VA examiner noted that the Veteran's March 2004 post-deployment Heath Assessment form does not list anything pertaining to heat stroke, temperature exposures, or heat cramps.  The examiner further noted that the Veteran was seen November 2010 by an urgent care physician in Colorado Springs who gave him the diagnosis of heat cramps based on the Veteran's history.  The Veteran was supposed to have had labs drawn but did not follow through with that.  

After examining the Veteran and reviewing the claims file, the VA examiner stated that the Veteran had a normal heat response.  He opined that that there is not enough present medical evidence to diagnosis an acute or chronic illness based on the Veteran's exposure to extreme temperature while in Iraq.  He stated:

Review of the medical evidence shows that there is an entity called heat stroke.  This is an acute illness brought on by exposure to severe heat.  This requires urgent attention and medical treatment. There is no evidence present that the [V]eteran ever suffered from heat stroke or was treated for heat stroke.  There is no evidence in the medical literature which shows that there are chronic conditions due to a history of exposure to high temperatures.  The [V]eteran claims that he has heat cramps and, thus, was diagnosed November 2010 with this condition.  It is possible he may experience muscle cramps when exposed to heat; however, it is less likely than not secondary to the exposure which he had in 2003.  This is based on the fact that an acute episode of heat exposure does not cause recurrent heat intolerance or cramping.  He did not have an acute heat stroke- one would expect significant dehydration, muscle rhabdomyalysis, pulmonary edema, or DIC. There is no evidence by his history and by the record that he had this serious of an event.  He does not tolerate heat well, but this is within the normal range.

After having reviewed the evidence of record, including the Veteran's statements and the other lay statements submitted by his family, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection residuals of heat injury both as having been incurred in or aggravated by service and as being due to an undiagnosed illness.  Specifically, the Veteran has not brought forth any evidence that residuals of heat injury exists.  In a January 2012 VA examination report, the examiner indicated that residuals of heat injury were not found on physical examination.  The Board is aware that the Veteran has complained of heat intolerance.  However, this has never been objectively shown as a symptom.  (In this regard, the November 2010 diagnosis of heat cramps is not supported by any findings on examination.  See Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").)  This does not establish a disability lasting six months or more under 38 C.F.R. § 3.317(a)(3).  Thus, the Veteran has not brought forth any objective evidence of heat intolerance or any evidence of a diagnosis of a disability manifested by heat intolerance. 

Accordingly, without proof of one or more signs or symptoms of undiagnosed illness, proof of objective indications of a chronic disability, or proof that the chronic disability is the result of undiagnosed illness, the Board cannot find a basis to grant service connection.  See Brammer, supra; McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

The criteria under Jandreau have not been met.  There is no medical diagnosis of record to rely on, either contemporaneously or at a later time.  Indeed, while the Veteran is competent to report experiencing heat and cold intolerance, he lacks credibility in this case.  In this regard, he has been inconsistent in his complaints, first stating that he could not get warm in cold weather (see January 2008 statement) and then stating that he had to run the air conditioning to cool down even in cold weather (see 2012 VA examination report).  Moreover, he and his family lack  the necessary the requisite medical training, expertise, or credentials needed to render a diagnosis.  Physical examination has disclosed no disability to account for his complaints.  As such, the claim must fail.



ORDER

Service connection for residuals of heat injury is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


